In an action by one Bandhold, a passenger in a motor vehicle, against the owner and operator of said vehicle to recover damages for personal injuries alleged to have been sustained when said vehicle collided with another motor vehicle, the appeal is from a judgment entered on a dismissal of the complaint at the close of the plaintiff’s case. Judgment affirmed, with costs. No opinion. Beldock, Murphy and Ughetta, JJ., concur; Nolan, P. J., and Kleinfeld, J., dissent and vote to reverse the judgment and to grant a new trial, on the ground that the proof was sufficient to present questions of fact as to negligence, which should have been submitted to the jury.